                Case 2:20-cv-00195-RAJ Document 24 Filed 09/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE
10
     KARI ANN WILSON,                                  Civil No. 2:20-CV-00195-RAJ
11
              Plaintiff,
12
              vs.                                      ORDER
13
     COMMISSIONER OF SOCIAL
14   SECURITY,

15            Defendant.
16
              Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date
17   shall be amended as follows:
18            Defendant shall have up to and including September 14, 2020, to file a response to
19   Plaintiff’s Complaint, including the certified administrative record.

20            Dated this 2nd day of September, 2020.

21

22
                                                        A
                                                        The Honorable Richard A. Jones
23                                                      United States District Judge

24

     Page 1         ORDER - [2:20-CV-00195-RAJ]
